DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-27-2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least claiming volume distribution particle sizes Dv10, Dv50, Dv90 and Dv99 ranges to be able to calculate 1st negative electrode active material particle size uniformity from 0.45-0.6 using a distribution tester, does not reasonably provide enablement for not claiming Dv10, Dv50, Dv90 and Dv99 ranges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification has now been updated to the formula stated below. One DV50 data point would not give an accurate uniformity number.  This is taught in [0061] and now in [0058].

    PNG
    media_image1.png
    351
    667
    media_image1.png
    Greyscale

      
Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least claiming volume distribution particle sizes Dv10, Dv50, Dv90 and Dv99 ranges to be able to calculate 2nd negative electrode active material particle size uniformity from 0.45-0.6 using a distribution tester, does not reasonably provide enablement for not claiming Dv10, Dv50, Dv90 and Dv99 ranges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The specification has now been updated to the formula stated below. One DV50 data point would not give an accurate uniformity number.  This is taught in [0061] and now in [0058].
    PNG
    media_image1.png
    351
    667
    media_image1.png
    Greyscale


Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st negative electrode active material having a particle size distribution (Dv90-Dv10)/Dv50 of from 1.2 to 2.4, does not reasonably provide enablement for not citing the particle size distribution range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd negative electrode active material having a particle size distribution (Dv90-Dv10)/Dv50 of from 0.9 to 1.5 does not reasonably provide enablement for not citing the particle size distribution range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st negative electrode active material having a particle size uniformity of from 0.45 to 0.6 in which the 1st negative electrode active material has a volume distribution particle size Dv50 of from 13.7-20.7 µm, does not reasonably provide enablement for not citing the volume distribution particle size Dv50 range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification on [0040] states that the particle size uniformity characterizes a discrete extent of all particles in the negative electrode active material that has a particle size deviated from the volume distribution particle size Dv50 and can reflect the uniformity of the particle size distribution of the negative electrode active material. The claims do not contain the volume distribution particle size Dv50 to use as a target. 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd negative electrode active material having a particle size uniformity of from 0.25 to 0.45 in which the 2nd negative electrode active material has a volume distribution particle size Dv50 of from 10-18 µm, does not reasonably provide enablement for not citing the volume distribution particle size Dv50 range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification on [0040] states that the particle size uniformity characterizes a discrete extent of all particles in the negative electrode active material that has a particle size deviated from the volume distribution particle size Dv50 and can reflect the uniformity of the particle size distribution of the negative electrode active material. The claims do not contain the volume distribution particle size Dv50 to use as a target. 
Claims 5, 9-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.          Claim 5 is rejected because it is unclear what is meant by “wherein the second negative electrode active material comprises secondary particles” because there is no primary particles cited in claim 1 from which the claim depends from.           Claim 9 is rejected because it is unclear what the range of the volume distribution particle size Dv90 encompasses for the particle size distribution equation (Dv90-Dv10)/Dv50 when the volume distribution particle size Dv90 range is not cited.                     
          Claim 10 is rejected because it is unclear what the range of the volume distribution particle size Dv90 encompasses for the particle size distribution equation (Dv90-Dv10)/Dv50 when the volume distribution particle size Dv90 range is not cited.
          Claim 14 is rejected because unclear what is meant by “a particle size uniformity”.  This makes the claim vague and indefinite.  

12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727